Citation Nr: 1338858	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Is countable income within the statutory limits to allow restoration of non service connected pension benefits since March 1, 2004?  



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Regional Office (RO) with jurisdiction is in Louisville, Kentucky.  

In June 2009 the Veteran wrote to request that The American Legion be removed as his representative.  Therefore, the Veteran is now considered to be representing himself.  The revocation letter is in Virtual VA.  In the claims file there is a statement that he never picked the organization as his representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2009 the Veteran requested a Board hearing.  In October 2009 he specified that he was interested in a videoconference hearing.  His address of record to which he received mail and responded is a P.O. Box with a zip code of 42241.  In September 2010 a scheduling notice for the hearing was mailed to a P.O. Box with a zip code of 42726.  As such, the zip code does not match his address, and there is no indication that he changed his address.  This address discrepancy makes it unclear as to whether the Veteran received notice of his scheduled hearing, and may explain his failure to report for such hearing.  It is noted that he responded to the letters sent to the first address when requested, but did not when mail was sent to the second address.  Under these circumstances, the Board finds that the Veteran may not have been appropriately notified of the scheduled hearing.  In view of his current status of being unrepresented, appropriate notice should be sent.

Pursuant to 38 C.F.R. § 20.700(a), the Veteran's request for a hearing should be honored.  A remand of the case for this purpose is therefore required. 

Accordingly, the case is REMANDED for the following action:

Take all appropriate measures to confirm the Veteran's correct address.  Then, schedule the Veteran for a videoconference Board hearing.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  It should also be indicated whether any notice that was sent was returned as undeliverable.  If he no longer desires a hearing, he should withdraw the request in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

